831 F.2d 295
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert J. LIETZ, Plaintiff,Rudolph A. Wartella, Attorney-Appellant,v.BISMARK FOOD SERVICE, INC. and Hotel, Motel, RestaurantEmployees, Cooks and Bartenders Union, Local 24,Jointly and Severally, Defendants-Appellees.
No. 87-1810.
United States Court of Appeals, Sixth Circuit.
Oct. 13, 1987.

Before LIVELY, Chief Judge, MILBURN, Circuit Judge and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Defendant moves to dismiss this appeal as being untimely filed.  Plaintiff has responded in opposition thereto.  Upon consideration of this matter, we conclude that we lack jurisdiction over this appeal.  Accordingly, this appeal must be dismissed.


2
On August 17, 1987, plaintiff filed a notice of appeal from "the Judgment Imposing Sanctions yet to be entered in this case."    If plaintiff intends to appeal from a judgment yet to be entered, his notice of appeal is premature and this court is without jurisdiction to entertain this appeal.


3
A review of the relevant documents reveals that on February 3, 1987, the district court entered a judgment imposing sanctions on attorney Wartella.  The February 3, 1987, order is the most recent order or judgment from which plaintiff could appeal.  As such, his notice of appeal was untimely filed and this court is deprived of jurisdiction because the notice of appeal was filed more than 30 days after entry of the judgment sought to be appealed.  Fed.R.App.P. 4(a)(1);  Peake v. First Nat'l Bank, 717 F.2d 1016 (6th Cir.1983).


4
This court is without jurisdiction to entertain the appeal.  Accordingly, defendants' motion is granted and this appeal is dismissed.